Per Curiam.
This amendment would be fruitless, and you could not obtain your object by insisting that prayer. We have looked into the Acts and are of opinion that we have no authority to adjudge an insolvent debtor to serve his creditors without first summoning them to show cause why the order should not be made. But as Truitt appears to be really insolvent, we will order that the persons by whom he was arrested do, within twenty days, enter into a recognizance for his maintenance in prison, for default of which he shall be discharged.